Citation Nr: 1631902	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, including as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to February 1974 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO in Winston-Salem, North Carolina has current jurisdiction.

In August 2014, the Board adjudicated a claim for a psychiatric disorder, and remanded the above-captioned claim for further development.

As described below, the appeal must be denied.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached on his claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current skin disorders are not included in the enumerated list of diseases eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. §3.309(e), are not attributable to service, and
purpura or scleroderma were not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder have not been met.  §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and purpura, idiopathic, hemorrhagic, or scleroderma become manifest to a degree of 10 percent within one year from date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  As discussed in the Board's August 2014 decision, the Veteran served in Vietnam during the Vietnam Era, and he is presumed to have been exposed to herbicides.

The Veteran has current skin disorders, including an ulcerative right finger lesion (October 2009 VA treatment record), seborrheic dermatitis and tinea pedis (November 2009 VA treatment record), and actinic keratoses (April 2007 VA treatment record).  

A careful review of the record does not reveal documentation of chloracne, any acneform disease, or porphyria cutanea tarda, diseases that are eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. §3.309(e).  As such, presumptive service connection based on herbicide exposure is not applicable to the claim.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On the Veteran's December 1953 entrance examination, no abnormalities of the skin were found and the Veteran raised no related complaints in the accompanying Report of Medical History.  Service treatment records (STRs), including examinations conducted in December 1956, March 1965, and October 1969, do not document complaints, diagnoses, or treatment pertaining to a skin disorder, other than a scar of the left knee.  On separation examinations in October 1973 and November 1973, no abnormalities of the skin or any skin disorder were found, other than a mass in the collarbone resulting from a prior injury.  The Veteran raised no related complaints in the accompanying Reports of Medical History.

In August 2014, the Board noted that a VA medical examination had not been afforded, and remanded the claim for this purpose.  As described in detail in the "Notice and Assistance" section below, a VA examination was scheduled for January 2016, but the Veteran failed to report.  Neither he nor his representative have offered an explanation for his absence or requested that the examination be rescheduled.  As such, the Board must decide the case based on the evidence of record.  38 C.F.R. § 3.655.

As the record lacks a probative opinion linking the Veteran's skin disability to service, the preponderance of the evidence is against the claim.  To the extent the Veteran himself has provided a nexus opinion, while he has competently reported his symptoms, the matter of whether his multiple skin disorder relate to service, including herbicide exposure, is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service cannot be used to establish the required nexus.

Presumptive service connection for the Veteran's skin disorders as chronic diseases is not warranted as there is no documentation of purpura, idiopathic, hemorrhagic, or scleroderma from within one year of the Veteran's discharge in 1974.  As for a continuity of symptomatology between the disorders and service, a skin disorder was not noted during service and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by May 2009 and April 2009 letters.  

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The Veteran has not identified any pertinent PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  The examination was scheduled for January 2016, but the Veteran did not appear, as documented in notes from the VA facility.  The subsequent March 2016 supplemental statement of the case, sent to both the Veteran and his representative, also noted that the Veteran had failed to report to the scheduled examination. 

A review of the electronic file does not reveal a copy of a letter notifying the Veteran of this scheduled examination; however, neither the Veteran nor his representative have alleged that the failure to appear was due to a lack of advance notice of the January 2016 examination.  Neither the Veteran nor his representative have offered any explanation for his absence or requested that the examination be rescheduled.

Absent any evidence to the contrary, the Board finds that the Veteran received sufficient notification of the January 2016 VA examination based on the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 308  -09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)) (stating that there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice and that, to rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular).

The Board acknowledges that the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has drawn a distinction between "instances where the presumption of regularity [is] premised upon independent legal authority" and instances where it is based upon "evidentiary findings."  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Moreover, the Federal Circuit struck down the lower Court's application of the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id. (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).

Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record - specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577  .

Here, in contrast with the facts in Kyhn, neither the Veteran nor the representative have argued that there was improper notice in advance of the scheduled VA examination.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004).  The Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question." Id. at 411.

Significantly, the holding in Baxter was cited approvingly by the Court when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'").  Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted because neither the Veteran nor the representative have argued that there was a lack of notice, or insufficient notice, of the January 2016 VA examination.

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a skin disorder has been met.  38 C.F.R. § 3.159(c)(4).  The appeal must be decided based on the evidence of record.  38 C.F.R. § 3.655.  

The Board is further satisfied that the RO has substantially complied with its August 2014 remand directives in that the Veteran was asked to identify any further records, updated VA records were obtained, and  the opportunity for a VA examination was provided to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for a skin disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


